FINANCIAL INSTITUTIONS APPROVED AS DEPOSITORIES
                             OF TRUST ACCOUNTS OF ATTORNEYS

Bank Code    A.                                 23    CNB Bank
                                                354   Coatesville Savings Bank
595   Abacus Federal Savings Bank               223   Commercial Bank & Trust of PA
  2   ACNB BANK                                  21   Community Bank (PA)
613   Allegent Community Federal Credit Union   371   Community Bank, NA (NY)
375   Altoona First Savings Bank                533   Community First Bank
376   Ambler Savings Bank                       132   Community State Bank of Orbisonia
532   AMERICAN BANK (PA)                        647   CONGRESSIONAL BANK
615   Americhoice Federal Credit Union          380   County Savings Bank
116   AMERISERV FINANCIAL                       617   Covenant Bank
648   Andover Bank (The)                        536   Customers Bank
377   Apollo Trust Company

                                                Bank Code     D.
Bank Code    B.
                                                339   Dime Bank (The)
558   Bancorp Bank (The)                        239   DNB First, NA
485   Bank of America, NA                        27   Dollar Bank, FSB
415   Bank of Landisburg (The)
642   BB & T Company
519   Beaver Valley Federal Credit Union        Bank Code     E.
501   BELCO Community Credit Union
397   Beneficial Bank                           500   Elderton State Bank
652   Berkshire Bank                            567   Embassy Bank for the Lehigh Valley
  5   BNY MELLON, NA                            541   Enterprise Bank
392   BRENTWOOD BANK                             28   Ephrata National Bank
495   Brown Brothers Harriman Trust Co., NA     601   Esquire Bank, NA
161   Bryn Mawr Trust Company (The)             340   ESSA Bank & Trust
156   Bucks County Bank

                                                Bank Code     F.
Bank Code    C.
                                                629   1st Colonial Community Bank
654   CACL Federal Credit Union                 158   1st Summit Bank
618   Capital Bank, NA                           31   F & M Trust Company – Chambersburg
622   Carrollton Bank                           205   Farmers National Bank of Emlenton (The)
 16   CBT Bank                                   34   Fidelity Deposit & Discount Bank (The)
136   CENTRIC BANK                              343   FIDELITY SAVINGS & LOAN ASSOCIATON
394   CFS BANK                                         OF BUCKS COUNTY
623   Chemung Canal Trust Company               583   Fifth Third Bank
649   CHROME FEDERAL CREDIT UNION               643   First Bank
599   Citibank, NA                              650   First-Citizens Bank & Trust Company
238   Citizens & Northern Bank                  174   First Citizens Community Bank
561   Citizens Bank (PA)                        191   First Columbia Bank & Trust Company
206   Citizens Savings Bank                     539   First Commonwealth Bank
602   City National Bank of New Jersey           46   First Community Bank of Mercersburg
576   Clarion County Community Bank             504   First Federal S & L Association of Greene County
591   Clearview Federal Credit Union            525   First Heritage Federal Credit Union
                                                 42   First Keystone Community Bank
51    First National Bank & Trust Company of   Bank Code    K.
       Newtown (The)
417   First National Bank of Lilly (The)       651   KeyBank NA
 48   First National Bank of Pennsylvania      414   Kish Bank
426   First Northern Bank & Trust Company
604   FIRST PRIORITY BANK
592   FIRST RESOURCE BANK                      Bank Code    L.
408   First United National Bank
151   Firstrust Savings Bank                    74   LAFAYETTE AMBASSADOR BANK
416   Fleetwood Bank                           554   Landmark Community Bank
493   FNB BANK, NA                             418   Liverpool Community Bank
175   FNCB Bank                                 78   Luzerne Bank
291   Fox Chase Bank
241   Franklin Mint Federal Credit Union
639   Freedom Credit Union                     Bank Code    M.
 58   FULTON BANK, NA
                                               361   M & T Bank
                                               386   Malvern Federal Savings Bank
Bank Code    G.                                510   Marion Center Bank
                                               387   Marquette Savings Bank
499   Gratz Bank (The)                          81   Mars Bank
498   Greenville Savings Bank                   43   Marysville Branch, of Riverview Bank
                                               367   Mauch Chunk Trust Company
                                               619   MB Financial Bank, NA
Bank Code    H.                                511   MCS (Mifflin County Savings) Bank
                                               641   Members 1st Federal Credit Union
402   Halifax Branch, of Riverview Bank        555   Mercer County State Bank
244   Hamlin Bank & Trust Company              192   Merchants Bank of Bangor
362   Harleysville Savings Bank                610   Meridian Bank
363   Hatboro Federal Savings                  420   Meyersdale Branch, of Riverview Bank
463   Haverford Trust Company (The)            294   Mid Penn Bank
655   Home Savings Bank                        276   MIFFLINBURG BANK & TRUST COMPANY
606   Hometown Bank of Pennsylvania            457   Milton Savings Bank
 68   Honesdale National Bank (The)            614   Monument Bank
350   HSBC Bank USA, NA                        596   MOREBANK, A DIVISION OF
364   HUNTINGDON VALLEY BANK                          BANK OF PRINCETON (THE)
605   Huntington National Bank (The)           484   MUNCY BANK & TRUST COMPANY (THE)
608   Hyperion Bank

                                               Bank Code    N.
Bank Code    I.
                                               433   National Bank of Malvern
365   Indiana First Savings Bank               168   NBT Bank, NA
557   Investment Savings Bank                  347   Neffs National Bank (The)
526   Iron Workers Savings Bank                434   NEW TRIPOLI BANK
                                                15   NexTier Bank, NA
                                               636   Noah Bank
Bank Code    J.                                638   Norristown Bell Credit Union
                                               439   Northumberland National Bank (The)
 70   Jersey Shore State Bank                   93   Northwest Bank
127   Jim Thorpe Neighborhood Bank
488   Jonestown Bank & Trust Company
 72   JUNIATA VALLEY BANK (THE)
Bank Code    O.                                 486   SOMERSET TRUST COMPANY
                                                518   STANDARD BANK, PASB
653   OceanFirst Bank                           542   Stonebridge Bank
489   OMEGA Federal Credit Union                517   Sun National Bank
 94   Orrstown Bank                             440   SunTrust Bank
                                                236   SWINEFORD NATIONAL BANK

Bank Code    P.
                                                Bank Code    T.
598   PARKE BANK
584   Parkview Community Federal Credit Union   143   TD Bank, NA
 40   Penn Community Bank                       656   TIOGA FRANKLIN SAVINGS BANK
540   PennCrest Bank                            182   TOMPKINS VIST BANK
419   Pennian Bank                              609   Tristate Capital Bank
447   Peoples Security Bank & Trust Company     640   TruMark Financial Credit Union
 99   PeoplesBank, a Codorus Valley Company     467   Turbotville National Bank (The)
556   Philadelphia Federal Credit Union
448   Phoenixville Federal Bank & Trust
 79   PNC Bank, NA                              Bank Code    U.
449   Port Richmond Savings
451   Progressive-Home Federal Savings & Loan   483   UNB BANK
       Association                              481   Union Building and Loan Savings Bank
637   Provident Bank                            133   Union Community Bank
456   Prudential Savings Bank                   634   United Bank, Inc.
491   PS Bank                                   472   United Bank of Philadelphia
                                                475   United Savings Bank
                                                600   Unity Bank
Bank Code    Q.                                 232   Univest Bank & Trust Co.

107   QNB Bank
560   Quaint Oak Bank                           Bank Code    V.

                                                611   Victory Bank (The)
Bank Code    R.

452   Reliance Savings Bank                     Bank Code    W.
220   Republic First Bank d/b/a Republic Bank
628   Riverview Bank                            119   WASHINGTON FINANCIAL BANK
208   Royal Bank America                        121   Wayne Bank
                                                631   Wells Fargo Bank, NA
                                                553   WesBanco Bank, Inc.
Bank Code    S.                                 122   WEST MILTON STATE BANK
                                                494   West View Savings Bank
153   S & T Bank                                473   Westmoreland Federal S & L Association
316   Santander Bank, NA                        476   William Penn Bank
464   Scottdale Bank & Trust Co. (The)          272   Woodlands Bank
460   Second Federal S & L Association of       573   WOORI AMERICA BANK
       Philadelphia                             630   WSFS (Wilmington Savings Fund Society), FSB
646   Service 1st Federal Credit Union
458   Sharon Savings Bank
633   Slovak Savings Bank                       Bank Code    X.
462   Slovenian Savings & Loan Association of
       Franklin-Conemaugh
Bank Code    Y.                            PLATINUM LEADER BANKS

577   York Traditions Bank   The HIGHLIGHTED ELIGIBLE INSTITUTIONS are Platinum
                             Leader Banks – Institutions that go above and beyond
                             eligibility requirements to foster the IOLTA Program.
Bank Code    Z.              These Institutions pay a net yield at the higher of 1% or
                             75 percent of the Federal Funds Target Rate on all PA
                             IOLTA accounts. They are committed to ensuring the
                             success of the IOLTA Program and increased funding for
                             legal aid.


                                               IOLTA EXEMPTION

                             Exemptions are not automatic. If you believe you qualify,
                             you must apply by sending a written request to the IOLTA
                             Board’s executive director: 601 Commonwealth Avenue,
                             Suite 2400, P.O. Box 62445, Harrisburg, PA 17106-2445.
                             If you have questions concerning IOLTA or exemptions
                             from IOLTA, please visit their website at www.paiolta.org
                             or call the IOLTA Board at (717) 238-2001 or (888)
                             PAIOLTA.